Citation Nr: 1042441	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  02-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for a temporary total rating (TTR) due to the need for a 
period of convalescence following a left myringoplasty in August 
1980.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to January 1980.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
May 2004, December 2008, and April 2010 the Board remanded the 
case for further development.  The case has been returned to the 
Board for appellate review.  

In September 2003, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his claims 
folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  A January 1981 rating decision denied a TTR due to the need 
for a period of convalescence following a left myringoplasty in 
August 1980 on the basis that the nature of the surgery was not 
such as to require one month's convalescence.  The Veteran did 
not initiate an appeal of the adverse determination.

3.  Evidence received since the January 1981 rating decision is 
either cumulative or redundant.  It does not bear directly and 
substantially upon the specific matter of whether the Veteran's 
August 1980 left myringoplasty surgery required one month's 
convalescence; and when considered with all of the evidence of 
record, it has no significant effect upon the facts previously 
considered.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen the 
claim of entitlement to TTR due to the need for a period of 
convalescence following a left myringoplasty in August 1980.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable RO decision on a claim 
for Department of Veterans Affairs (VA) benefits.  The notice 
must (1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that VA 
will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 5103A 
(f).  To provide adequate notice with regard to a claim to 
reopen, VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In December 2008, the Board initially addressed the issue on 
appeal as a claim to reopen a previously denied claim and 
remanded it to afford the Veteran proper notice under Kent, and 
to provide him with the proper provisions of what constitutes new 
and material evidence pursuant to 38 C.F.R. § 3.156(a).  A 
January 2009 VCAA notice letter provided the Veteran with the 
elements necessary to establish a TTR for the period, and 
described what evidence would be necessary to substantiate the 
element or elements required to establish the TTR that were found 
insufficient in the previous denial.  However, the notice letter 
did not provide the Veteran with the version of 38 C.F.R. 
§ 3.156(a) in effect when he filed his claim to reopen and what 
constitute new and material evidence.  The subsequent April 2010 
remand noted that the wrong version had been provided the Veteran 
and again remanded the claim to provide the Veteran with proper 
notice.  

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court held that, except for cases in which VA has failed 
to meet the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence necessary 
to substantiate the claim, the burden of proving harmful error 
must rest with the party raising the issue, and determinations on 
the issue of harmless error should be made on a case-by-case 
basis.  

Initially, the Board finds that the January 2009 and May 2010 
VCAA notice letters provided the Veteran with adequate notice 
regarding the specific basis for the prior January 1981 denial of 
his claim for a TTR and what evidence would be necessary to 
substantiate the elements required to establish a TTR.  However, 
the Board acknowledges the RO did not provide the Veteran with 
the previous version of 38 C.F.R. § 3.156(a) defining what 
constitutes new and material evidence, in effect when he filed 
his claim in June 2000.  Instead, both the January 2009 and May 
2010 notice letters and the subsequently issued January 2010 and 
August 2010 supplemental statements of the case (SSOCs) have 
provided him the amended version, effective since August 2001.  

Reviewing the case, the Board finds that there is no prejudice in 
proceeding with adjudication of the claim.  As noted above, the 
Veteran has adequately been provided the information and evidence 
necessary to substantiate his claim.  The RO's failure to notify 
him of the proper version of 38 C.F.R. § 3.156(a) constitutes no 
more than harmless error.  In this regard, the April 2010 Board 
remand provided the Veteran with the correct definition of new 
and material evidence in effect at the time he filed his claim.  
Thus, in the Board's judgment, he had actual knowledge of the 
appropriate criteria.  Moreover, even though he was provided the 
amended version of 38 C.F.R. § 3.156, which is a lower threshold 
of what constitutes new and material evidence, the Veteran has 
not submitted any evidence in support of his claim since the 
December 2008 remand and has not identified evidence that even 
satisfied this threshold, let alone the more restrictive 
requirement.  In fact his last communication was in July 2008 and 
he stated that he had no additional evidence to submit.  Despite 
many opportunities since then to provide additional evidence to 
support his claim, he has failed to do so.  Therefore, the Board 
finds that there is no prejudice in proceeding with adjudication 
of the claim, as the essential fairness of the adjudication, as a 
whole, is unaffected by any failure to notify on VA's part 
because the Veteran has still been provided a meaningful 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV)(holding that an SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  

While the January 2009 and May 2010 VCAA notice letters apprised 
the Veteran of the specific basis for the prior denial of his 
claim and what evidence was required to substantiate the elements 
for a TTR claim, they did not provide the applicable version of 
38 C.F.R. § 3.156(a) in compliance with the December 2008 and 
April 2010 remands.  See Dyment v. West, 13 Vet. App. 141 (1999); 
Stegall v. West, 11 Vet. App. 268 (1998).  However, as discussed 
above, the Board finds there is no prejudice to the Veteran in 
the Board's adjudication of his claim.  Further remand at this 
juncture would serve no useful purpose and would only result in 
undue delay.  The Veteran has had meaningful opportunity to 
submit relevant evidence and his silence during the past two 
years clearly indicates he has nothing further to add.  A remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit to the Veteran, and the Court has held 
that such remands are to be avoided.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  Service treatment records, VA medical 
examination reports and treatment records are of record, as well 
as private evaluation and treatment records, and a transcript of 
the Veteran's testimony at his personal hearing.  This evidence 
was reviewed by both the RO and the Board in connection with the 
Veteran's claim.  In the absence of new and material evidence of 
record, the duty to assist by affording the Veteran a VA 
examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 
1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) 
(holding that unless the veteran has submitted new and material 
evidence warranting the reopening of his claim, the duty to 
assist does not attach).  As discussed below, the Board finds 
that new and material evidence has not been submitted, and 
reopening the Veteran's claim is not warranted.  VA has provided 
the Veteran with opportunity to submit evidence and arguments in 
support of his claim.  The Veteran and his representative have 
not made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  There remains no issue as 
to the substantial completeness of the Veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2010).  Any duty imposed on the VA, including 
the duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007).  

Analysis

The Veteran is seeking to reopen his claim of entitlement to a 
TTR due to the need for a period of convalescence following a 
left myringoplasty in August 1980.  The claim was previously 
denied by a January 1981 rating decision on the basis that the 
evidence failed to show the left ear surgery required one month's 
post-hospital convalescence.  The Veteran did not appeal the 
January 1981 rating decision.  That decision is final and binding 
on him based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2010). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  Because his request was initiated prior to 
August 29, 2001, the amended version of 38 C.F.R. § 3.156(a) is 
not for application in this case.  Compare 38 C.F.R. § 3.156(a) 
(2007) with 38 C.F.R. § 3.156(a) (1999 and 2001).  For 
applications filed prior to August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, "credibility" 
of newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

Reviewing the evidence submitted by the Veteran in his attempt to 
reopen his claim, the Board finds that he has not submitted new 
and material evidence.  The January 1981 rating decision denied 
the Veteran's claim on the basis that the nature of his surgery 
was not such as to require one month's post hospital 
convalescence.  The evidence received since the January 1981 
rating decision does not relate to a previously unestablished 
fact that would tend to substantiate the Veteran's claim.  
Significantly, the material associated with the claims folders 
since January 1981 fails to show that his surgery necessitated at 
least one month of convalescence or the surgery resulted in 
severe postoperative residuals or one major joint or more was 
immobilized by a cast.  38 C.F.R. § 4.30.  In this respect, 
although VA treatment records contemporaneous to the Veteran's 
August 1980 surgery have been associated with the claims files, 
these records do not indicate that the surgery necessitated at 
least one month's convalescence or that there were any severe 
postoperative residuals.  Likewise, the Veteran's own testimony 
at his September 2003 Travel Board hearing before the 
undersigned, indicates that he was hospitalized no more than 5 
days for his surgery.  He gave no testimony regarding any 
required convalescence following his 1980 surgery.  Instead, he 
testified that he required approximately 1 week to 10 days 
convalescence after a subsequent 1992 surgery which was not 
relevant to his claim.  During the course of his appeal, the 
Veteran has submitted no evidence that he required any period of 
convalescence following the August 1980 surgery.  

As discussed above, the additional evidence received subsequent 
to the January 1981 rating decision does not in any way suggest 
there was any need for postoperative convalescence following the 
1980 surgery.  The submitted evidence is either cumulative or 
redundant of evidence previously submitted and there is no basis 
to find new and material evidence has been provided under the 
applicable criteria to reopen his claim.  Consequently, the 
evidence received since the last final disallowance of the 
Veteran's claim is not new and material, and his petition to 
reopen the claim for TTR due to the need for a period of 
convalescence following a left myringoplasty must be denied.  38 
U.S.C.A. § 5108.




ORDER

New and material evidence not having been received, the claim for 
TTR due to the need for a period of convalescence following a 
left myringoplasty in August 1980 is not reopened.  The appeal is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


